STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0723

VERSUS

RICHARD B. LAY SEPTEMBER 26, 2022

In Re: Richard B. Lay, applying for supervisory writs, 22nd
Judicial District Court, Parish of Washington, No. 11-
CR5-112033.

 

BEFORE : WELCH, HOLDRIDGE, AND LANIER, JJ.

WRIT DENIED AS MOOT. The records of the Washington Parish
Clerk of Court’s Office reflect that the district court acted on
relator’s motion to clarify and correct an illegal sentence on
July 8, 2022.

GH
WIL

COURT OF APPEAL, FIRST CIRCUIT

acon)

DEPUTY CLERK OF COURT
FOR THE COURT